Title: To Thomas Jefferson from Joseph Barron, 7 January 1806
From: Barron, Joseph
To: Jefferson, Thomas


                        
                        a Led le Lan le de notre perre Le prizidan nou le ronflatez de ne le voir a vel oneur lavitalons pour troi
                            zen—de le gour aux lêtez Le 8 gen 1806
                        
                            
                                joseph Barron réprézentan
                            pour Le partit
                        
                    